t c memo united_states tax_court estate of william j desmond deceased donn kemble executor petitioner v commissioner of internal revenue respondent docket no filed date donn kemble for petitioner jeffrey a schlei and michael h salama for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in and a sec_6662 penalty of dollar_figure on the federal estate_tax of the estate of decedent william j desmond all section references are to the internal_revenue_code in effect at the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the sole issue for decision is the fair_market_value of decedent's interest in deft inc deft and real_property located pincite rue verte newport beach california the newport property and pincite navajo road indian wells california the indian wells property findings_of_fact william j desmond decedent died on date at the time of his death decedent resided in orange county california on or about date an estate_tax_return on his behalf was filed for purposes of valuing his gross_estate petitioner’ elected to use the alternate_valuation_date date at the time the petition was filed petitioner resided in newport beach california at the time of his death decedent as trustee held big_number shares of deft stock this represented dollar_figure percent of deft's total outstanding shares the deft stock is closely held unlisted stock all stock in deft was subject_to a restrictive share agreement which provided that a shareholder could transfer his or her stock toa nonshareholder only after the shareholder offered the shares to the remaining shareholders the parties stipulated that petitioner is not liable for the negligence_penalty under sec_6662 additionally on brief respondent conceded that petitioner is entitled to deductions related to administrative expenses and for interest_paid references to petitioner are to the executor of decedent's_estate deft is an s_corporation that manufactures and sells industrial coatings for military and commercial aircraft heavy duty trucks and construction eguipment deft also manufactures and sells finishes and wood stains deft like other paint companies is a hazardous waste producer from until deft disposed of its hazardous waste at three disposal sites as a result of its waste disposal deft faced large potential environmental liabilities on decedent's_estate tax_return petitioner reported that the fair_market_value of decedent's interest in deft was dollar_figure this included a dollar_figure reduction for deft's potential environmental liabilities kpmg peat marwick kpmg computed this figure for purposes of preparing the estate_tax_return in addition to owning deft stock decedent also owned two pieces of real_property at his death on the estate_tax_return petitioner reported that on the alternate_valuation_date the fair_market_value of the newport property was dollar_figure on or about date the newport property was sold for a net sales_price of dollar_figure on the estate_tax_return petitioner reported that on the alternate_valuation_date the fair_market_value of the indian wells property was dollar_figure on or about date the indian wells property was sold for a net sales_price of dollar_figure opinion rt value of decedent's interest in deft a valuation of closely held unlisted stock property 1s included in a decedent's gross_estate at its fair_market_value as of the date of the decedent's death or if the executor elects as of the alternate_valuation_date see sec_2031 sec_2032 sec_20_2031-1 estate_tax regs under sec_2032 the alternate_valuation_date is the date months after the decedent's death fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts see 411_us_546 88_tc_38 sec_20_2031-1 estate_tax regs the willing buyer and the willing seller are hypothetical persons see eg 94_tc_193 determining the fair_market_value of closely held unlisted corporate stock is difficult because it involves property that has no public market the valuation of such stock is a matter of judgment rather than of mathematics see 325_f2d_934 8th cir affg tcmemo_1961_347 the best_method for valuing closely held unlisted stock is by reference to actual arm's-length sales of the stock in the normal course of business within a reasonable_time before or after the valuation_date see 79_tc_938 sec_20_2031-2 estate_tax regs in the absence of arm's-length sales the court decides the stock's fair_market_value by considering factors such as the company's net_worth prospective earning power dividend-paying capacity management goodwill position in the industry the economic outlook in its industry and the values of publicly traded stock of comparable corporations see sec_2031 b 92_tc_312 estate of andrews v commissioner supra there is no fixed formula for applying these factors the weight accorded each factor is determined by the facts and circumstances of each case see 48_tc_502 as the trier of fact the court has broad discretion in weighing the various factors see 640_f2d_249 9th cir affg on this issue tcmemo_1978_191 when valuing unlisted stock it is sometimes appropriate to apply a lack of marketability discount to the price in order to reflect the absence of a recognized market for closely held stock and to account for the fact that closely held stock is generally not readily transferable see mandelbaum v commissioner tcmemo_1995_255 affd 91_f3d_124 3d cir estate of trenchard v commissioner tcmemo_1995_121 revrul_77_287 1977_2_cb_319 this discount also may reflect the expense of registering the unlisted stock for public sale see mandelbaum v commissioner supra estate of trenchard v commissioner supra some of the factors examined by courts in determining the amount of an appropriate lack of marketability discount are the cost of a similar corporation's public and private stock an analysis of the subject corporation's financial statements the corporation's dividend-paying capacity its history of paying dividends and the amount of its prior dividends the nature of the corporation its history its position in the industry and its economic outlook the corporation's management the degree of control transferred with the block of stock to be valued any restriction on the transferability of the corporation's stock the period of time for which an investor must hold the subject stock to realize a sufficient profit the corporation's redemption policy and the cost of effectuating a public offering of the stock to be valued see estate of gilford v commissioner supra pincite mandelbaum v commissioner supra revrul_77_287 supra additionally a control premium may be appropriate when valuing a large block of stock a control premium represents the additional value associated with the shareholder's ability to control the corporation through his dictation of its policies procedures or operations see 88_tc_1577 estate of trenchard v commissioner supra revrul_59_60 1959_1_cb_237 this premium for control is distinct and separate from any discount applied for lack of marketability see estate of trenchard v commissioner supra b expert reports regarding the fair_market_value of the deft stock in deciding valuation cases courts often look to expert opinions the court is not bound by the opinion of any expert and we may accept or reject in full or in part experts' opinions proffered by the parties see 304_us_282 102_tc_149 estate of newhouse v commissioner supra pincite 86_tc_547 84_tc_722 moreover the court is free to value property at a figure for which there is no specific testimony as long as it is within the range of figures that can be adduced from the evidence see 538_f2d_927 2d cir affg tcmemo_1974_285 110_tc_530 the parties herein rely on experts' opinions to establish the fair_market_value of decedent's interest in deft and whether and in what amount any discount or premium should be applied to that interest petitioner bears the burden_of_proof on these issues see rule a petitioner's expert petitioner relies on a report compiled by higgins marcus lovett inc hml to establish that the fair_market_value of the decedent's interest in deft on the alternate_valuation_date was dollar_figure initially hml determined the value of a 100-percent interest in deft without any discount using three methods of valuation the unadjusted values the adjusted net_worth_method the asset method the discounted_cash_flow_method the income_method and the guideline public companies method the market method under the asset method hml determined the unadjusted value on the alternate_valuation_date was dollar_figure in making this determination hml restated deft's tangible assets from book_value to fair_market_value hml then subtracted deft's liabilities from the fair_market_value of deft's tangible assets next hml determined the value of deft's intangible assets by capitalizing the excess if any of deft's current sustainable earning power over the normal expected_return of deft's tangible assets hml determined there was no excess therefore hml attributed no value to deft's intangible assets lastly hml added the net market_value of deft's tangible assets dollar_figure to the value of their intangible assets dollar_figure to derive the unadjusted value under this method petitioner also submitted a report prepared by tuerk associates analyzing the impact of the potential environmental liabilities on the marketability of the deft shares we find that report unhelpful and we do not rely on it these liabilities did not include deft's potential environmental liabilities hml determined the unadjusted value under the income_method was dollar_figure under this method hml determined the present_value of deft's future cash flows for the years following the valuation_date dollar_figure and the present_value of a terminal value computed for the fifth year dollar_figure using a 19-percent discount rate hml added these present values together to find the unadjusted value under this method under the market method hml examined eight publicly traded companies primarily engaged in the manufacture and sale of paint and coatings these companies had similar distribution channels to deft earned a profit over the last fiscal_year and possessed similar_business and financial characteristics to deft hml focused on the two companies that were most similar to deft---grow group and pratt lambert hml determined the average price to earnings multiple for each of the two companies although these two companies were the most similar to deft they were significantly larger than deft in terms of sales total assets and total market capitalization given these differences hml applied a 30-percent downward adjustment to the average market multiple of the two guideline public companies hml also added a 25-percent control premium to account for the fact that hml derived the multiples from information pertaining to minority interests hml determined that the unadjusted value under the market method was dollar_figure after determining the unadjusted value under each of the above methods hml weighted each of the methods equally and found -- - the weighted average of the unadjusted values was dollar_figure the weighted average unadjusted value hml then applied a lack of marketability discount of percent to the weighted average unadjusted value in arriving at this percentage hml considered several studies of typical marketability discounts used for minority interests in privately held entities based on its review of this empirical evidence hml concluded that a reasonable range for a lack of marketability discount for closely held common_stock wa sec_25 percent to percent hml then looked at the following factors to determine where deft's lack of marketability discount should fall within this range the availability of public market the company's recent financial performance the future outlook for the company and industry the company's distribution policy the restrictions on the transferability of the stock the expected holding_period of the stock the cost or expectation of a public offering the number of existing shareholders the size of the interest and the control inherent in the interest and the potential environmental liabilities based on hml's analysis of the foregoing factors hml concluded that deft's lack of marketability discount should fall at the low end of the range hml stressed the importance of the size of the interest being valued which favored a lower discount but noted that there was considerable uncertainty surrounding deft's potential environmental liabilities which favored a higher discount based on the factors in toto hml concluded the lack of marketability discount should be percent hml deducted the 25-percent marketability discount from the weighted average unadjusted value and concluded that the fair_market_value of a 100-percent interest in deft on the alternate_valuation_date was dollar_figure hml then divided the fair_market_value of a 100-percent interest by the number of outstanding shares big_number and found that deft's fair_market_value per share was dollar_figure hml multiplied deft's fair_market_value per share by the number of shares held by decedent at his death big_number and concluded the fair_market_value of the decedent's interest in deft on the alternate_valuation_date was dollar_figure respondent's expert respondent relies on a report compiled by business valuation services inc bvs bvs's analysis was limited to determining an appropriate lack of marketability discount for the decedent's interest in deft bvs did not determine the unadjusted value of deft respondent instructed bvs to assume that the unadjusted value including consideration of the potential environmental liabilities was dollar_figure bvs determined that an appropriate lack of marketability discount for decedent's interest should be between o percent and percent as instructed by respondent bvs did not consider deft's potential environmental liabilities in determining the appropriate discount c court's analysis and conclusions as noted earlier we are free to accept or reject in full or in part experts' opinions proffered by the parties see helvering v national grocery co u s pincite seagate tech inc consol subs v commissioner t c pincite estate of newhouse v commissioner t c pincite ekach of the experts' reports is susceptible to criticism we however believe the fair_market_value reached in the hml report better represents the fair_market_value of decedent's interest because of the limitations imposed by respondent on bvs we reject the bvs report and adopt in part as explained infra the hml report valuation methods accepted by court the hml report determined the weighted average unadjusted value based on the three different valuation methods was dollar_figure hml's application of the asset method was vague and generally unhelpful furthermore we believe hml may have improperly applied that method we do not rely on this method to determine the value of decedent's interest respondent does not object to hml's computations of the unadjusted value under the income_method and the market method we find hml's conclusions as to the unadjusted values under these two methods reasonable and we conclude that the unadjusted value under the income_method is dollar_figure and under the market method is dollar_figure furthermore we conclude each method deserves equal weight lack of marketability discount a availability of the discount a lack of marketability discount reflects the absence of a recognized market for closely held stock see mandelbaum v commissioner tcmemo_1995_255 estate of trenchard v commissioner tcmemo_1995_121 revrul_77_287 1977_2_cb_319 neither party disputes that the deft stock is closely held stock which is not readily_tradable we therefore shall apply a lack of marketability discount to the unadjusted values under both methods b proper blements in the discount hml applied a 25-percent lack of marketability discount to the weighted average unadjusted value hml considered numerous factors including deft's potential environmental liabilities in determining the amount of the discount courts have consistently recognized that potential liabilities can affect the value of corporate stock see estate of davis v commissioner t c pincite estate of hall v commissioner t c pincite payne v commissioner tcmemo_1998_227 estate of mitchell v commissioner tcmemo_1997_461 sackett v commissioner tcmemo_1981_661 richards v commissioner tcmemo_1976_380 we believe a hypothetical buyer of decedent's interest in deft would consider these potential liabilities when negotiating a purchase_price we find that these potential liabilities must be taken into account in the valuing of decedent's interest respondent argues that applying a discount for deft's potential environmental liabilities is improper because these liabilities have already been included in the unadjusted value calculation under the income_method and the market method we agree with respondent as to the market method but disagree as to the income_method under the income_method hml discounted deft's future cash flows to present_value using a discount rate determined by the capital_asset pricing model capm the discount rate represents the company's expected rate of return on equity the capm uses several variables including a variable representing the company's volatility relative to market returns beta deft's beta was determined based upon the betas of eight similar paint and finishing companies respondent contends that these paint and finishing companies had betas considerably higher than other companies’ because most paint and finishing companies have potential environmental liabilities that make the return on investment in these companies more volatile respondent argues that these betas already include the potential environmental liabilities of these companies therefore it is improper to also consider these liabilities in determining the proper discount we disagree with respondent respondent provided no evidence at trial that the betas of the eight comparable paint companies were higher than normal due to potential environmental liabilities faced by these companies we conclude that the unadjusted value under the income_method did not include deft's potential environmental liabilities and hml's consideration of deft's potential environmental liabilities within the lack of marketability discount was proper thus we shall apply a discount to the unadjusted value under the income_method for the potential environmental liabilities under the market method hml utilized the average price to earnings multiple for two similar paint and finishing companies in determining the unadjusted value respondent contends that these multiples already include the potential environmental problems faced by the similar companies therefore it is improper to also consider these liabilities in determining the proper discount respondent's expert testified that paint and finishing companies trade at lower multiples as a result of the potential environmental liabilities associated with the industry petitioner did not provide any other explanation for the lower multiples we conclude that the multiples used by hml took into account the potential environmental liabilities of the comparable companies therefore we shall not apply a discount to the unadjusted value under the market method for the potential environmental liabilities c computing the discount we must determine an appropriate lack of marketability discount for decedent's interest we base our finding ona -- - consideration of all of the evidence in the record paying special attention to the presence or absence of the factors discussed in revrul_77_287 1977_2_cb_319 the following factors favor a high lack of marketability discount there was no public market for deft's stock deft's profit margins were below the industry average all stock in deft was subject_to a restrictive share agreement which provided that a shareholder could transfer his or her stock toa nonshareholder only after the shareholder offered the shares to the remaining shareholders given the size and low profitability of deft a public offering of the stock was unlikely in the future the size of the interest is so large that it may be hard to find potential buyers in the future who could finance such a purchase and where not already considered deft has large potential environmental liabilities only one factor favors a low lack of marketability discount deft had an historical favorable distribution policy it distributed most of the company's earnings to its shareholders through higher-than-market compensation in the past we conclude that a 30-percent lack of marketability discount is appropriate for the deft stock of this 30-percent discount percent is attributable to deft's potential environmental liabilities we shall apply the 30-percent lack of marketability discount to the unadjusted value we determined under the income_method we however shall apply only a 20-percent lack of marketability discount to the unadjusted value we determined under the market method because as discussed supra the environmental liabilities have already been included in the unadjusted value under that method control premium a control premium may be necessary when valuing an interest which gives its holder unilateral power to direct corporate action select management decide the amount of distributions rearrange the corporation's capital structure and decide whether to liquidate merge or sell assets see estate of newhouse v commissioner t c pincite petitioner's expert testified that a holder of decedent's interest would have the power under california law to sell all of deft's assets dissolve the company and do virtually anything he or she wanted to do with deft decedent' sec_81 93-percent interest is a controlling_interest hml applied a control premium of percent in its calculations under the market method only whether or not a control premium is appropriate depends on the valuation method employed in reaching the unadjusted value of the stock where the method used values the stock as if it were a controlling_interest no control premium is necessary because the control aspect has already been accounted for within the unadjusted value see pratt et al valuing a business the analysis and appraisal of closely held companies 3d ed the income_method assumed the continuation of deft's present policies and did not account for a change in control this method therefore produced an unadjusted value based on a minority interest id pincite thus it would be proper to apply a control premium to the unadjusted value under this method id the market method is based on comparisons with publicly traded stocks this method produces an unadjusted value which represents the value of a minority interest and it generally would be proper to apply a control premium to the unadjusted value under this method id pincite hml determined that a 25-percent control premium was appropriate under the market method we find hml's determination reasonable and we conclude that a control premium of percent 1s appropriate we shall apply this premium to the unadjusted value we determined under the income_method conclusion utilizing the income_method and the market method we find the fair_market_value of decedent's interest in deft on the alternate_valuation_date was hml already included the control premium in its unadjusted value determined under the market method therefore we shall not apply a separate control premium to the unadjusted value under that method income market unadjusted value dollar_figure dollar_figure less marketability discount nonenvironmental big_number big_number environmental big_number add control premium big_number fair_market_value of percent interest big_number big_number x decedent's interest big_number big_number x weight given big_number big_number fair_market_value of decedent's interest big_number ' see supra note il value of real properties a generally on decedent's_estate tax_return petitioner reported that on the alternate_valuation_date the fair market values of the newport property and the indian wells property were dollar_figure and dollar_figure respectively within months of the alternate_valuation_date both properties were sold for amounts less than the fair market values reported on decedent's_estate tax_return petitioner claims that the fair market values for the newport property and the indian wells property should be dollar_figure and dollar_figure respectively based on their actual sales prices values submitted by a taxpayer on the estate_tax_return are admissions by the taxpayer and lower values cannot be substituted without cogent proof that the reported values are erroneous see estate of hall v commissioner t c pincite b the newport property at trial mark cardelucci a real_estate broker testified about the real_estate market conditions in newport from the time the newport property was valued for decedent's_estate tax_return until the property was later sold the interim period mr cardelucci testified that with regard to the newport property he believed no material_change in circumstances occurred during the interim period furthermore mr cardelucci testified that he believed that the newport property had been overvalued on the estate_tax_return respondent did not produce any evidence contradicting mr cardelucci's conclusions we conclude the fair_market_value of the newport property on the alternate_valuation_date was dollar_figure c the indian wells property conversely petitioner failed to produce any evidence that on the alternate_valuation_date the fair_market_value of the indian wells property equaled its sales_price months later we conclude that petitioner has failed to provide cogent proof showing that the amount reported on decedent's_estate tax_return was erroneous we conclude the fair_market_value of the indian wells property as of the alternate_valuation_date was dollar_figure in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
